Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 31, 2018

                                       No. 04-18-00472-CR

                                        Susan DONNELL,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. 17-09-238-CRW
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER

        Appellant’s brief was due October 26, 2018. On that day, appellant filed a “Motion to
Extend Briefing Deadline Pending Supplementation or Correction of Appellate Record.” In her
motion, appellant requests an extension to file her brief, advising this court that the clerk’s record
is incomplete. According to appellant, the clerk’s record does not contain “a copy of Appellant’s
motion to suppress, the written order denying Appellant’s motion to suppress, and any findings
of fact made by the trial court.” A review of the clerk’s record, which was filed on September 4,
2018, confirms these items are missing.

       Accordingly, we ORDER the Wilson County district clerk to file a supplemental clerk’s
record in this court on or before November 30, 2018 with a copy of the motion to suppress,
order denying the motion to suppress, and findings of fact, if any. We further GRANT
appellant’s motion requesting an extension of time and ORDER appellant to file her brief in this
court on or before thirty days after the date the supplemental clerk’s record is filed in this court.

      We order the clerk of this court to serve a copy of this order on all counsel and the
Wilson County District Clerk.



                                                       _________________________________
                                                       Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court